Exhibit 12.1 Statement Re Computation Of Ratios This schedule contains financial information extracted from the Registrant's Financial Statements as of December 31, 2008 and 2007 and is qualified in its entirety by reference to such Financial Statements: December 31, December 31, Current Ratio: The ratio of current assets divided by current liabilities - Current assets(numerator) $ $ Current liabilities (denominator) Current ratio ) Working Capital: Current Assets minus Current Liabilities Current assets $ $ Current liabilities Working Capital )
